NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                     JEFFERY DUCHANE, JR., Petitioner.

                          No. 1 CA-CR 13-0554 PRPC
                              FILED 3-12-2015


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2007-172924-001
                 The Honorable Warren J. Granville, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Lisa Marie Martin
Counsel for Respondent

Jeffery Duchane, Jr., Florence
Petitioner



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Jon W. Thompson joined.
                            STATE v. DUCHANE
                            Decision of the Court

P O R T L E Y, Judge:

¶1            Jeffery Duchane, Jr., filed a petition asking this court to review
the dismissal of his petition for post-conviction relief. We have considered
the petition for review and, for the reasons stated, grant review and deny
relief.

¶2            Duchane pled guilty to child abuse and first degree murder.
The trial court sentenced him to seven years’ imprisonment for child abuse,
to be followed by imprisonment for natural life for murder. Duchane filed
a pro se petition for post-conviction relief after his counsel found no
colorable claims for relief. The trial court summarily dismissed the petition
and Duchane now seeks review. We have jurisdiction pursuant to Arizona
Rule of Criminal Procedure 32.9(c).

¶3             The petition for review presents one issue that was raised in
his petition for post-conviction relief. Duchane argues the trial court
breached the plea agreement when he was convicted and sentenced for
both child abuse and first degree murder. Duchane claims he pled guilty
only to first degree murder and did not plead guilty to child abuse.

¶4             The plea agreement that Duchane signed and is part of the
record maintained by the Clerk of the Court of the Superior Court in and
for Maricopa County, stated that he agreed to plead guilty to both child
abuse (count 11, as amended to be a class 3 felony and dangerous crime
against children and a domestic violence offense) and first degree murder
(count 13, a class 1 felony and dangerous crime against children and a
domestic violence offense). Then, at the change of plea hearing, the
transcript reflects that Duchane acknowledged to the trial court that the
plea agreement provided he would plead guilty to both child abuse and
murder.1 After being advised of the range of sentence and his constitutional
rights, Duchane pled guilty to both child abuse and first degree murder.
The trial court accepted his plea and subsequently sentenced Duchane to
prison for both child abuse and first degree murder. Therefore, the court
did not breach the plea agreement by convicting Duchane of child abuse as
well as first degree murder after his plea and related colloquy.




1Duchane also agreed with the court that the pages of the plea agreement
were numbered incorrectly.


                                       2
                            STATE v. DUCHANE
                            Decision of the Court

¶5              Duchane’s petition for review also raises issues that he did not
include in his petition for post-conviction relief that was filed with the trial
court. A petition for review may not present issues not first presented to
the trial court. State v. Ramirez, 126 Ariz. 464, 467, 616 P.2d 924, 927 (App.
1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988);
State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991); Ariz. R. Crim.
P. 32.9(c)(1)(ii). Accordingly, we will not address those issues.

¶6            We grant review and deny relief.




                                   :ama




                                       3